Name: Commission Regulation (EEC) No 2122/86 of 7 July 1986 amending Regulations No 93/67/EEC and (EEC) No 496/70 on the quality control of fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7. 86 Official Journal of the European Communities No L 185/ 11 COMMISSION REGULATION (EEC) No 2122/86 of 7 July 1986 amending Regulations No 93/67/EEC and (EEC) No 496/70 on the quality control of fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 351 /86 (2), and in particular Articles 8 (2) and 12 (3) thereof, Whereas Regulation (EEC) No 2162/84 (3) amended the quality standards for dessert apples and pears provided for in the Annex to Commission Regulation (EEC) No 1641 /71 (4) by laying down that the fruit must be suffici ­ ently developed so that it can continue its maturing process and to attain the degree of maturity required in relation to the varietal characteristics ; Whereas, in the case of apples, experience has shown that, in some cases, difficulties may be encountered in the task of verifying this state of development ; whereas, in order to facilitate the work of the control bodies, the methods to be used for judging this development should be speci ­ fied ; Whereas Commission Regulation No 93/67/EEC of 3 May 1967 laying down initial provisions on the quality control of fruit and vegetables marketed within the Community ^ and Commission Regulation (EEC) No 496/70 of 17 March 1970 laying down initial provisions for the quality control of fruit and vegetables exported to third countries (*), as last amended by Regulation (EEC) No 1856/85 (*), should therefore be supplemented accor ­ dingly ; Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Regulation No 93/67/EEC Article 2a is hereby replaced by the following : 'Article 2a In the case of apples the competent body may refer to a colorimetric scale and/or apply a starch regression test (iodine test) in order to verify that the require ­ ment laid down in the quality standards for apples and pears under the first indent of the last subpara ­ graph of Title II A of the Annex to Commission Regulation (EEC) No 1641 /71 is met.' Article 2 In Regulation (EEC) No 496/70 Article 3a is hereby replaced by the following : Article 3a In the case of apples the competent body may refer to a colorimetric scale and/or apply a starch regression test (iodine test) in order to verify that the require ­ ment laid down in the quality standards for apples and pears under the first indent of the last subpara ­ graph of Title II A of the Annex to Commission Regulation (EEC) No 1641 /71 is met.' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5 . 1972, p. 1 . O OJ No L 119, 8 . 5. 1986, p. 46. 0 OJ No L 197, 27. 7 . 1984, p. 27. O OJ No L 172, 31 . 7. 1971 , p. 1 . 0 OJ No 90, 10 . 5. 1967, p. 1766/67. ( «) OJ No L 62, 18 . 3 . 1970, p. 33. O OJ No L 174, 4. 7 . 1985, p. 29.